DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 11 March 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 was filed before the mailing date of the first office action  on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “data storage method and apparatus combining different data distribution policies”.
The disclosure is objected to because of the following informalities: the cross-reference to related applications must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10972542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “542” which encompass the same bounds, metes, and limitations. The limitations of the instant applications are included in the patent “542” except “allocating the N duplicates of data into the at least one node …”. Therefore, it would be obvious to a skill artisan before the effective filing date of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson 136 USPQ 184.


Patent Number 10972542
Exemplary claim 1
 (it must be noted that claims 1, 7, and 13 are similar)
1. A data storage method, comprising: receiving, from a first tenant, a data write request via a client, wherein the data write request indicates that the first tenant is requesting storing N duplicates of to-be-written data, and wherein N is an integer greater than or equal to one; determining, based on the data write request and storage permission of the first tenant, at least one resource zone (RZ) available to the first tenant from a plurality of RZs, wherein the RZs comprise a first RZ and a second RZ; determining, in response to receiving the data write request, a distribution of the N duplicates in at least one of the RZs based on a space occupation status of the first RZ and a first data distribution policy, wherein the first data distribution policy indicates a first distribution priority of the N duplicates in at least one of the RZs, and wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ; and storing, based on the distribution of the N duplicates in at least one of the RZs and a second data distribution policy, the N duplicates into a first node that corresponds to at least one of the RZs, wherein the second data distribution policy indicates a second distribution priority of the N duplicates at a plurality of nodes that correspond to each of the RZs.
2. The data storage method of claim 1, wherein the first RZ is a reserved resource zone (RRZ) that only the first tenant is allowed to use, and wherein the second RZ is a shared resource zone (SRZ) that a plurality of tenants, including the first tenant, is allowed to use.
3. The data storage method of claim 2, wherein the first data distribution policy is that the N duplicates are preferentially stored into the first RZ, wherein determining the distribution of the N duplicates in at least one of the RZs comprises determining the first data distribution policy and the space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one, and wherein the data storage method further comprises: determining that the N duplicates are distributed in the first RZ when N is less than or equal to P; or determining that the P duplicates in the N duplicates are distributed in the first RZ and a duplicate, other than the P duplicates, in the N duplicates is distributed in the second RZ when N is greater than P.
4. The data storage method of claim 2, wherein the first data distribution policy is that Q duplicates in the N duplicates are stored into the second RZ, wherein Q is an integer greater than or equal to one and an integer less than or equal to N, wherein determining the distribution of the N duplicates in at least one of the RZs comprises determining, based on the data write request and the first data distribution policy, that the Q duplicates in the N duplicates are distributed in the second RZ and (N−Q) duplicates other than the Q duplicates in the N duplicates are distributed in the first RZ.
5. The data storage method of claim 4, wherein determining the (N−Q) duplicates distributed in the first RZ comprises: determining the first data distribution policy and a space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one, wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ; and determining from one of the following options: (1) that the (N−Q) duplicates are distributed in the first RZ based on N−Q being less than or equal to P; or (2) that the P duplicates in the (N−Q) duplicates are distributed in the first RZ and the (N−Q) duplicates other than the P duplicates are distributed in the second RZ when the N−Q is greater than P.
6. The data storage method of claim 5, further comprising: storing all or some of the P duplicates, the N duplicates, and the Q duplicates in the second RZ into the first RZ based on the space occupation status of the first RZ, wherein the space occupation status is used to indicate the size of the occupied space of the first RZ or the size of the remaining space of the first RZ; and deleting all or some of the P duplicates, the N duplicates, and the Q duplicates from the second RZ.
7. A data storage apparatus, comprising a transceiver configured to receive a data write request from a first tenant via a client, wherein the data write request indicates that the first tenant is requesting storing N duplicates of to-be-written data, and wherein N is an integer greater than or equal to one; a processor coupled to the transceiver; and a memory coupled to the processor and the transceiver and configured to store instructions that, when executed by the processor, cause the data storage apparatus to be configured to: determine, from a plurality of resource zones (RZs), at least one RZ available to the first tenant, wherein at least one of the RZs is based on the data write request and storage permission of the first tenant, wherein the RZs comprise a first RZ and a second RZ; determine, in response to receiving the data write request, a distribution of the N duplicates in at least one of the RZs, wherein the distribution is based on a space occupation status of the first RZ and a first data distribution policy, wherein the first data distribution policy indicates a first distribution priority of the N duplicates in at least one of the RZs, and wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ; and store the N duplicates into a first node corresponding to at least one of the RZs based on the distribution of the N duplicates in at least one of the RZs and a second data distribution policy, wherein the second data distribution policy indicates a second distribution priority of the N duplicates at a plurality of nodes that correspond to each of at least one of the RZs.
8. The data storage apparatus of claim 7, wherein the first RZ is a reserved resource zone (RRZ) that only the first tenant is allowed to use, and wherein the second RZ is a shared resource zone (SRZ) that a plurality of tenants including the first tenant is allowed to use.
9. The data storage apparatus of claim 8, wherein the first data distribution policy is that the N duplicates are preferentially stored into the first RZ, wherein the processor is further configured to determine the first data distribution policy and the space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one, wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ, and wherein the data storage apparatus is further configured to: determine that the N duplicates are distributed in the first RZ when N is less than or equal to P; or determine that the P duplicates in the N duplicates are distributed in the first RZ and a duplicate, other than the P duplicates, in the N duplicates is distributed in the second RZ when N is greater than P.
10. The data storage apparatus of claim 8, wherein the first data distribution policy is that Q duplicates in the N duplicates are stored into the second RZ, wherein Q is an integer greater than or equal to one and is and integer less than or equal to N, and wherein the processor is further configured to determine, based on the data write request and the first data distribution policy, that the Q duplicates in the N duplicates are distributed in the second RZ and (N−Q) duplicates, other than the Q duplicates in the N duplicates are distributed in the first RZ.
11. The data storage apparatus of claim 10, wherein the processor is further configured to: determine the first data distribution policy and a space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one, wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ; and determine from one of the following options: (1) that the (N−Q) duplicates are distributed in the first RZ when N−Q is less than or equal to P; or (2) that the P duplicates in the (N−Q) duplicates are distributed in the first RZ and the (N−Q) duplicates, other than the P duplicates, are distributed in the second RZ when N−Q is greater than P.
12. The data storage apparatus of claim 11, wherein the processor is further configured to: store all or some of the P duplicates, the N duplicates, and the Q duplicates from the second RZ into the first RZ based on the space occupation status of the first RZ, wherein the space occupation status indicates the size of the occupied space of the first RZ or the size of the remaining space of the first RZ; and delete all or some of the P duplicates, the N duplicates, and the Q duplicates from the second RZ.
13. A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a data storage apparatus to: receive a data write request from a first tenant via a client, wherein the data write request indicates that the first tenant is requesting to store N duplicates of to-be-written data, wherein N is an integer greater than or equal to one; determine, from a plurality of resource zones (RZs), at least one RZ available to the first tenant, wherein the RZs comprise a first RZ and a second RZ, and wherein at least one of the RZs is based on the data write request and storage permission of the first tenant; determine, in response to receiving the data write request, a distribution of the N duplicates in at least one of the RZs based on a space occupation status of the first RZ and a first data distribution policy, wherein the first data distribution policy indicates a first distribution priority of the N duplicates in at least one of the RZs, and wherein the space occupation status indicates a size of occupied space of the first RZ or a size of remaining space of the first RZ; and store the N duplicates into a first node that corresponds to at least one of the RZs based on the distribution of the N duplicates in at least one of the RZs and a second data distribution policy, wherein the second data distribution policy indicates a second distribution priority of the N duplicates at a plurality of nodes that correspond to each of at least one of the RZs.
14. The computer program product of claim 13, wherein the first RZ is a reserved resource zone (RRZ) that only the first tenant is allowed to use, and wherein the second RZ is a shared resource zone (SRZ) that a plurality of tenants comprising the first tenant is allowed to use.
15. The computer program product of claim 14, wherein the first data distribution policy is that the N duplicates are preferentially stored into the first RZ, wherein the instructions further cause the data storage apparatus to determine the first data distribution policy and the space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one.
16. The computer program product of claim 14, wherein the first data distribution policy is that Q duplicates in the N duplicates are stored into the second RZ, wherein Q is an integer greater than or equal to one and is less than or equal to N, wherein the instructions further cause the data storage apparatus to be configured to determine that the Q duplicates in the N duplicates are distributed in the second RZ and (N−Q) duplicates other than the Q duplicates in the N duplicates are distributed in the first RZ based on the data write request and the first data distribution policy.
17. The computer program product of claim 16, wherein the instructions further cause the data storage apparatus to be configured to: determine the first data distribution policy, and a space occupation status of the first RZ based on the data write request, wherein the first RZ is capable of storing P duplicates of the to-be-written data, wherein P is an integer greater than or equal to one; and determine from one of the following options: (1) that the (N−Q) duplicates are distributed in the first RZ based on N−Q being less than or equal to P; or (2) that the P duplicates in the (N−Q) duplicates are distributed in the first RZ, and a duplicate other than the P duplicates in the (N−Q) duplicates is distributed in the second RZ based on N−Q are greater than P.
18. The computer program product of claim 17, wherein the instructions further cause the data storage apparatus to be configured to: store all or some of the P duplicates, the N duplicates, and the Q duplicates from the second RZ into the first RZ based on the space occupation status of the first RZ, wherein the space occupation status is used to indicate the size of the occupied space of the first RZ or the size of the remaining space of the first RZ; and delete the all or some of the P duplicates, the N duplicates, and the Q duplicates from the second RZ.
19. The computer program product of claim 15, wherein the instructions further cause the data storage apparatus to be configured to determine that the N duplicates are distributed in the first RZ when N is less than or equal to P.
20. The computer program product of claim 15, wherein the instructions further cause the data storage apparatus to be configured to determine that the P duplicates in the N duplicates are distributed in the first RZ and a duplicate, other than the P duplicates, in the N duplicates is distributed in the second RZ when N is greater than P.

Claims 1-20 will be allowed upon the filing of a Terminal Disclaimer by applicant’s representative.
The prior art of record does not teach and suggest as acombination the steps of receiving, from a first tenant, a data write request via a client, wherein the data write request indicates that the first tenant is requesting storing N duplicates of data, and wherein N is an integer greater than or equal to one; obtaining at least one RZ based on a first data distribution policy and a storage permission of the first tenant, wherein the first data distribution policy indicates a first distribution priority of the N duplicates of data in the at least one resource zone (RZ); obtaining at least one node based on a second data distribution policy, wherein the at least one node corresponds to the at least one RZ, and wherein the second data distribution policy indicates a second distribution priority of the N duplicates at a plurality of nodes that correspond to each of the RZs; and allocating the N duplicates of data into the at least one node that corresponds to the at least one RZ.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454